Citation Nr: 0842521	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for rectal cancer, claimed 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claim.  

In July 2008, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.  

The veteran contends that he has rectal cancer as a result of 
being exposed to herbicides while stationed in Guam between 
September 1968 and February 1970.  He asserts that he served 
as a military police officer and was in very close proximity 
to all aircraft that he had to guard.  The veteran contends 
that some of the aircraft that he was responsible for 
patrolling were those that had come over for maintenance from 
Vietnam and had been used to spray Agent Orange.  He asserts 
that he was in close enough proximity to them that he was 
exposed to Agent Orange at this time.  See October 2005 VA 
Form 21-526; July 2008 hearing transcript.  

Applicable law provides that a veteran is presumed to have 
been exposed to herbicide agents if he served in the Republic 
of Vietnam during the period between January 9, 1962 and May 
7, 1975.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  If this requirement is met, service 
connection on a presumptive basis will be warranted for 
certain enumerated diseases if manifest to a compensable 
degree at any time after service.  38 C.F.R. § 3.309(e) 
(2008).  

The veteran has not claimed that he was exposed to herbicides 
in Vietnam.  Moreover, rectal cancer is not one of the 
diseases for which the presumption of service connection 
applies.  As such, these provisions are not applicable to the 
instant case.  The veteran is not precluded, however, from 
establishing entitlement to service connection with proof of 
actual direct causation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Accordingly, VA has a duty to assist 
the veteran by attempting to verify his claimed exposure to 
herbicides when he was on active duty.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  See 
VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.  This 
procedure requires (1) asking the veteran for the approximate 
dates, location, and nature of the alleged exposure; (2) 
furnishing the veteran's detailed description of exposure to 
Compensation and Pension (C&P) Service; and (3) requesting a 
review of the DOD's inventory of herbicide operations to 
determine whether herbicides were used as alleged.  If C&P 
Service's review confirms that herbicides were used as 
alleged, then a determination must be made as to whether 
service connection is in order.  If C&P Service's review does 
not confirm that herbicides were used as alleged, then a 
request should be sent to the Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides.

The veteran's service personnel records reveal that he was 
stationed in Guam between September 1968 and April 1970.  See 
AF Form 7.  There is no indication from review of the claims 
folder, however, that the RO made any attempt to determine 
whether the veteran was exposed to herbicides while stationed 
there.  As the procedures found in VA's Adjudication 
Procedure Manual at M21-1MR, IV.ii.2.C have not been 
conducted, the veteran's claim must be remanded for 
compliance with these procedures.

Secondly, the veteran submitted additional evidence in July 
2008, which consisted of a May 2008 statement from L.A.B., 
Jr. and a July 2008 statement from his VA doctor.  He 
indicated that he did not wish to waive RO consideration of 
this evidence.  See VA Forms 21-4138 dated July 2008.  As 
such, the Board must remand the veteran's claim to the RO/AMC 
for consideration of this additional evidence.  See 38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2008).  

Lastly, review of the claims folder reveals that the Social 
Security Administration (SSA) determined that the veteran was 
disabled as of October 2005.  See March 2006 SSA notification 
letter.  The medical and legal documents used to make this 
determination have not been associated with the claims 
folder.  The possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The claim, therefore, must be remanded 
to obtain these records.  38 C.F.R. § 3.159(c)(2) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Alexandria VA Medical 
Center, dated since June 2006.  

2.  Determine whether the veteran was 
exposed to herbicides in Guam, as 
alleged, pursuant to VA's Adjudication 
Procedure Manual, M21-1MR, IV.ii.2.C.

3.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


